Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Chappell on August 3, 2022.

The application has been amended as follows: 

Specification
Replace paragraph running from page 10, line 28 to page 11 line 8 with the following:
A side fluid injector 320 may be used for cleaning at least one of side-pointing camera 316 and discrete side illuminator 322.  In order to prevent tissue damage when cylindrical surface 305 of tip section 334 contacts a side wall of the body cavity, side fluid injector 320 and side-pointing camera 316 may be located in a depression 318 in the cylindrical surface. This way, side fluid injector 320 may be elevated from depression 318 but still not significantly protrude from the level of cylindrical surface 305. The elevation of side fluid injector 320 may enable it to inject fluid, from its side 320a, onto side-pointing camera 316.  The depression includes a radially-outwardly facing surface 319 recessed from the cylindrical surface 305 and extending between a first side wall 321 and a second side wall 323.  The first side wall 321 and second side wall 323 extend longitudinally from the first side fluid injector 320 to the first side-pointing viewing camera 316 at an angle relative to a central longitudinal axis of the medical device.  In an alternative configuration (not shown), one or more discrete side illuminators may also be included in the depression, so that fluid injected from the side fluid injector may reach them. In yet another configuration (not shown), a side-pointing camera, one or more side illuminators and a side fluid injector may not be located in a depression, but rather be on essentially the same level as the cylindrical surface of the tip section 334.

Drawings
	Replace Figure 3 with the attached amended replacement sheet.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: In the response filed July 13, 2022, independent claims 21, 32 and 40 were amended to further recite that the first depression includes a pair of side walls extending longitudinally from the first side fluid injector to the first side-pointing viewing element, and wherein the pair of side walls are angled relative to a central longitudinal axis of the medical device.  Support for this limitation appears in Figure 3 of Applicant’s disclosure.  This limitation, in the context of other limitations in the claim, considering the claim as a whole, is not anticipated nor is obvious over the prior art of record.  Since none of the prior art of record, taken alone or in combination, explicitly teach or fairly suggest all elements recited in claims 21, 32 and 40, these claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769. The examiner can normally be reached Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795